DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Amendments and Arguments filed 4/18/2022 in response to Interview 4/5/2022 and Office Action 2/17/2022 have been fully considered.
Claims 1-10, 12-13, 15-18, and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
While the examiner notes that a ground glass joint or the apertures' structures alone are not novel, the further definition by the amended claims overcomes prior art. Specifically, the structural combination wherein the lid side face structure interfaces discontinuously with the two different apertures and the ground glass joint was not found. The previous Office Action was found insufficient, thereby informing the following reasons for allowance upon further search.
The closest prior art found was a glass double walled travel mug for tea with a glass lid with an aperture for natural taste sipping. The joint is a glass joint, but it was not found obvious to replace the plastic seal with a ground glass firming connection. Further explained, when the mug is flipped over, the intent is that the plastic seal prevents lid detachment, whereas the Applicant disclosed ground glass joint does not prevent lid detachment. Said travel mug has been attached as Non-Patent Literature (Tupkee).
Next, in an ordinary chemistry scenario represented by CN 203658139 (attached 892), the Figure shows a ground glass stopper cover with two different holes, on a glass container. However, said holes are defined by the lid top surface, not the lid side face. Another ordinary scenario (not attached) was found involving a ground glass tube on a glass container, but though the function allowed for easy removal similar to applicant's disclosure, a tube does not comprise a lid.
In addition, in an ordinary beverage serving scenario represented by CN 202665022 (attached 892), Figure 2 shows the glass lid has a vent port and a side channel to perform applicant disclosed functions of drinking and venting, but the discontinuity that partially forms said side channel is in the container wall, not in the lid side face. 
Last, it was found that while other references (attached 892) may read onto parts of the lid side face structure, said structure was formed of non-glass material or have a gasket, thereby not found obvious to read onto a glass industry specific "ground glass" joint. Further, it was not found obvious to modify these references to be frustoconical, or a double walled cavity lid or container, or remove a gasket.
In conclusion, it is the lid side face structure combination of a ground glass joint formed partially by discontinuous lid side face channels for drinking and venting that puts the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 1327519 – ground glass stopper and container joint has channels to reduce effort required to detach, but said channels do not vent (Fig 3)
US 1997055 – typical double walled cavity glass drinking container, but no lid, and not frustoconical (Fig 1)
US 20150216343 - typical double walled cavity glass drinking container, but no lid at the frustoconical portion (Fig 1)
KR 20080002343 – infrared double wall glass cup and colored glass (Fig 1)
JP 02139389 – glass container and glass closure with channels, with clamp (Fig 1)
GB 147654 – glass tumbler with a notch in lid side face, with frustoconical container neck, but not for the lid, and has a gasket (Fig 1)
CN 202665022 – reasons stated in Reasons for Allowance above.
CN 203658139 – reasons stated in Reasons for Allowance above.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733